Citation Nr: 0420297	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured pelvis, currently evaluated as 20 percent 
disabling, to include the issue of whether an initial rating 
in excess of 10 percent is warranted prior to September 2002.



ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision which granted a 
claim of service connection for residuals of a fractured 
pelvis, and assigned a 10 percent evaluation effective from 
April 17, 1997.  The veteran filed a notice of disagreement 
in August 1998.  A statement of the case was issued in 
November 1998, and the veteran perfected his appeal in 
January 1999.  In an April 1999 rating decision, the RO 
granted an earlier effective date of October 29, 1996 for the 
10 percent evaluation for service-connected residuals of a 
fractured pelvis.  

Additionally, in March 2003, the RO assigned a 20 percent 
evaluation for service-connected residuals of a fractured 
pelvis, effective from September 27, 2002.  The appeal 
continued.  The case was remanded in July 2003.  The RO 
issued a supplemental statement of the case in December 2003, 
and the case has since been returned to the Board.  

Medical evidence associated with the claims file suggests the 
veteran may be pursuing a claim for an increased rating for 
PTSD.  There is also suggestion that he may be seeking to 
establish service connection for a low back disability 
secondary to his service connected pelvis fracture.  These 
issues have not been perfected for appeal, and are not before 
the Board at this time.  Nevertheless, they are referred to 
the RO for appropriate action.  

FINDINGS OF FACT

1.  Since September 2002, the veteran has no more than 
moderate impairment of the left hip, and he retains flexion 
beyond 30 degrees.  

2.  Prior to September 2002, the veteran had no more than 
slight impairment of left hip, episodic pain and flexion was 
not limited to less than 45 degrees.  

3.  There is no objective evidence of functional loss due to 
pain, fatigability, or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fractured pelvis, since September 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5252, 5255 (2003).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured pelvis, prior to September 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5252, 5253, 5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, U.S. Vet. App No. 01-944, 
(June 24, 2004) held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, that did 
not occur.  Nevertheless, in accordance with the Board's 
remand, the appellant was provided notice in September 2003, 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  

In addition, the veteran was provided a statement of the case 
in November 1998, as well as supplemental statements of the 
case in July 2002, March 2003 and December 2003, the latter 
two of which included the content of the VCAA, together with 
the criteria for evaluating the claim and the reasons for the 
decision.  

Under these circumstances, the Board considers the notice 
requirements of the VCAA met, and any irregularities with the 
timing of that notice to be harmless.  

Regarding the duty to assist, all relevant medical records 
have been obtained and associated with the claims file and 
the veteran has been examined for VA purposes in connection 
with this claim.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the relevant medical records and 
comprehensive information regarding the appellant's claim.  
Therefore, the Board finds that VA's duty to assist the 
appellant regarding this matter has been fully accomplished.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.

II. Claim for Increased Rating

The veteran contends that the current evaluation assigned for 
his service-connected residuals of a fractured pelvis does 
not adequately compensate him for the severity of his 
disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  This is particularly 
important here, where an increased rating is sought since the 
initial grant of service connection.  

In evaluating a disability rated on the basis of limitation 
of motion, VA is generally required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2003), pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations, if feasible, are to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2003).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

The veteran's initial application for benefits was received 
in April 1997.  The veteran's service records were reviewed, 
and he was examined for VA purposes.  The service records 
showed the veteran sustained an injury to his pelvis in an 
automobile accident.  VA examination revealed the veteran 
reported his pelvis injury did not limit him in his 
occupation, (photographer) and did not usually bother him.  
He described no specific functional limitation.  However, he 
did have some aching over the region of the left great 
trochanter after long periods of being up and about, and this 
pain continues when he tries to run.  

The veteran was found to have a normal gait, and 
Trendelenburg sign was negative bilaterally.  Range of motion 
was found to be full when compared to the contralateral side, 
with flexion to 100 degrees and full extension.  With the hip 
extended there was 50 degrees abduction.  (Normal flexion is 
from 0 to 125 degrees.  Normal abduction is from 0 to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II.)  Neurological 
examination of the lower extremities exhibited 5/5 motor 
function throughout.  X-rays revealed healed fractures of the 
anterior aspect of the pubic rami on the left, which involved 
the inferior and most likely, superior ramus as well.  There 
was no evidence of diastasis, sacral iliac widening or sacral 
fracture, and horizontal or vertical instability on the inlet 
and outlet views.  The left hip joint appeared well 
preserved.  The examiner's impression was status post pelvic 
fracture, with a mild trochanteric bursitis.  The examiner 
remarked there was "excellent hip mobility and strength."  

The veteran was awarded service connection in a February 1998 
rating action, and a 10 percent disability evaluation, 
effective from the date of claim.  This award was 
subsequently made effective from October 1996.  

Outpatient treatment records dated thereafter are primarily 
directed toward medical issues other than the veteran's left 
hip/pelvis, although a notation made in June 2001 reflects 
the veteran's complaint of left hip pain, getting worse in 
the last 6 months with tingling and numbness in the left 
lower extremity.  He further reported having 2 days of severe 
pain and inability to walk in the last month.  A September 
2002 statement from the veteran revealed that his hip pain 
had been increasing and would occur standing, walking, or 
sitting for an extended period.   

VA examination conducted in November 2002 revealed that the 
veteran reported having numbness from his buttock down the 
lateral aspect of his thigh and leg, into his small toe on 
the left side, since his injury.  He also stated that in the 
past five years he has developed an increase in groin pain, 
limitation of motion and weakness in his leg.  He reported 
taking Tylenol for his pain and that his symptoms have 
significantly affected his everyday life and activities, 
including the inability to walk for longer than a half hour.

On physical examination, the veteran was found to demonstrate 
a smooth, symmetric, non-antalgic gait.  Trendelenburg sign 
was negative.  Examination of the left hip and lower 
extremity demonstrated what was described as a significant 
limitation in range of motion with flexion to 70 degrees, and 
abduction to 35 degrees.  The strength of his left lower 
extremity was described as globally weak, essentially 4/5 in 
all musculature.  X-rays of the left hip taken in November 
2002 revealed mild fracture deformity of the left ischium and 
left pubis, similar to previous examination.  No acute 
appearing fractures were observed and hip joint space was 
preserved bilaterally.  There was no destructive lesion or 
other abnormality.  

The examiner's impression was residual pain and disability of 
the veteran's left lower extremity following a lateral 
compression type pelvic fracture sustained in 1995, including 
groin pain, injury to the left L5 nerve root, global weakness 
on the left side with significant limitation in range of 
motion.  As compared to the veteran's motion and strength 
from his 1997 VA examination, he was found to have had a 
progression in weakness and limitation of motion, most likely 
due to deconditioning.  It was further found that the 
veteran's functional range of motion was not likely affected 
by pain flare-up, weakness or fatigue.  

A notation in a July 2003 record, reflects the veteran's 
report of daily pain from his in-service automobile accident, 
although this was apparently mentioned in the context of 
treatment for PTSD.  

Under applicable criteria, limitation of flexion of the thigh 
to 45 degrees is assigned a 10 percent disability rating.  
Limitation of flexion to 30 degrees is assigned a 20 percent 
evaluation, and limitation of flexion to 20 degrees is 
assigned a 30 percent evaluation.  38 C.F.R. Diagnostic Code 
5252.  Under Diagnostic Code 5253, a 20 percent evaluation is 
assigned for thigh impairment productive of limitation of 
abduction with motion lost beyond 10 degrees.  Malunion of 
the femur with slight hip disability is assigned a 10 percent 
evaluation under Diagnostic Code 5256.  This Diagnostic Code 
also provides for a 20 percent evaluation for moderate hip 
disability, and a 30 percent rating for marked hip 
disability.  

Although the record reflects the presence of limitation of 
motion of the left hip and complaints of discomfort that are 
more significant after September 2002, there are no treatment 
records associated with the claims folder which reflect 
flexion limited to 45 degrees or less, or abduction lost 
beyond 10 degrees.  The  most recent examination revealed 
ranges of motion that would not meet the criteria for a 
compensable evaluation under applicable diagnostic codes.  
Further, the most recent examiner specifically commented that 
functional range of motion was not likely affected by pain 
flare-up, weakness or fatigue.  Under these circumstances, it 
is the Board's view that the evidence does not reflect the 
veteran's impairment may be considered more than mildly 
disabling prior to September 2002, or more than moderately 
disabling thereafter.  A basis upon which to assign an 
increased rating at any time during the appeal period not 
having been presented, the appeal is denied.  

In reaching this decision, the Board notes that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for the disability at issue, and 
there is no indication that this disability causes an 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a pelvic fracture since September 2002, and an 
initial evaluation in excess of 10 percent prior to September 
2002, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



